DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 07/12/2021.
Reasons for Allowance
3.	Claims 17-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a driving method for a display panel, which prevent problem of color shift of large-size display panel at wide angles. Independent claim 17 identifies the distinct limitations “obtaining the first voltage data signal of positive polarity, the first voltage data signal of negative polarity, the second voltage data signal of positive polarity and the second voltage data signal of negative polarity corresponding to pixels in an image according to a display search chart; the pixels input with the first voltage data signals and the pixels input with the second voltage data signals are alternately arranged; counting the number of the subpixels each being input with one of the first voltage data signals with a voltage higher than a first voltage threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; counting the number of the subpixels each being input with one of the second voltage data signals with a voltage lower than a second voltage threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; judging whether at least one ratio larger than a predetermined ratio exists line-by-line; if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; when the number of pixel rows affecting image qualities in the image meets a predetermined criterion, inputting the first voltage data signals and the second voltage data signals to the data lines in the display panel according to a predetermined rule”.
	The closest prior arts Tien et al. (US 2018/0114478 A1), Son et al. (US 2016/0189641 A1) and Joo (US 2008/0278466 A1) all discussed in the Office action dated 05/24/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.